 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA T. GONZALEZ, on Behalf of                   Case No.: 17-CV-1077 JLS (JLB)
     Herself and All Others Similarly Situated,
12
                                      Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                     UNOPPOSED MOTIONS FOR
     v.                                                (1) FINAL APPROVAL OF CLASS
14
                                                       ACTION SETTLEMENT; AND
     EXAMINATION MANAGEMENT
15                                                     (2) ATTORNEYS’ FEES, COSTS,
     SERVICES, INC., a Nevada Corporation;
                                                       AND INCENTIVE AWARD
16   LABORATORY CORPORATION OF
     AMERICA HOLDINGS, a Delaware
17                                                     (ECF Nos. 74, 75)
     Corporation; SOKO UNITED CORP., a
18   California Corporation; and DOES 1–10,
     inclusive,
19
                                   Defendants.
20
21   EXAMINATION MANAGEMENT
     SERVICES, INC., a Nevada Corporation,
22
                          Third-Party Plaintiff,
23
     v.
24
     SOKO UNITED CORP., a California
25   Corporation,
26                      Third-Party Defendant.
27
28

                                                   1
                                                                             17-CV-1077 JLS (JLB)
 1         Presently before the Court are Plaintiff Maria T. Gonzalez’s unopposed Motions for
 2   (1) Final Approval of Class Action Settlement (“Final Approval Mot.,” ECF No. 74); and
 3   (2) Attorneys’ Fees, Costs, and Incentive Award (“Att’y Fee Mot.,” ECF No. 75). The
 4   Court conducted a hearing on August 22, 2019. See ECF No. 80. Because the settlement
 5   is fundamentally fair, reasonable, and adequate, the Court GRANTS Plaintiff’s unopposed
 6   Final Approval Motion. Further, because the requested attorneys’ fees, costs, and incentive
 7   award are reasonable, the Court GRANTS Plaintiffs’ Attorney Fee Motion.
 8                                       BACKGROUND
 9         This case began when Plaintiff Maria T. Gonzalez filed an action against Laboratory
10   Corporation of America Holdings (“LabCorp”) and Examination Management Services,
11   Inc. (“EMSI”) on May 24, 2017. See generally ECF No. 1 (“Compl.”). Plaintiff alleged
12   Defendants improperly classified her and other phlebotomists as independent contractors.
13   Id. ¶ 1. Plaintiff further alleged that this misclassification caused damages under several
14   provisions of both federal and state law, including damages for failure to pay minimum
15   wage, failure to provide accurate wage statements, and failure to provide timely payment
16   of all wages upon discharge. Id. ¶ 3.
17         On November 10, 2017, EMSI added Soko United Corporation (“Soko”) as a third-
18   party defendant, alleging indemnity-based claims. See generally ECF No. 27. Plaintiff
19   filed a Second Amended Complaint that added Soko as a defendant and alleged that Soko
20   was the joint employer of Plaintiff and the proposed class along with EMSI and LapCorp.
21   See generally ECF No. 29 (“SAC”).
22         On March 7, 2018, the Parties attended a telephonic Early Neutral Evaluation with
23   the Honorable Jill L. Burkhardt; however, the Parties did not agree to settlement terms at
24   that time. See generally ECF No. 52. The Parties attended a mediation conducted by
25   Jeffrey Krivis of First Mediation Corporation on July 5, 2018. Declaration of Aaron M.
26   Olsen in Support of Final Approval Mot. (“Olsen Approval Decl.,” ECF No. 74-2) ¶ 7.
27   Through that mediation, “the Parties were able to reach an outstanding settlement
28   agreement on behalf of Plaintiff and the proposed Class.” Id.

                                                  2
                                                                              17-CV-1077 JLS (JLB)
 1         On September 21, 2018, the Parties sought preliminary approval from the Court, see
 2   generally ECF No. 66, which the Court granted. See generally ECF No. 73. Notice was
 3   then provided to all 118 Class Members.              Declaration of Elizabeth Kruckenberg
 4   (“Kruckenberg Decl.,” ECF No. 74-7) ¶ 5. Three Class Members have opted out of the
 5   Settlement, leaving 115 Class Members. Id. ¶ 8. No Class Members have objected to the
 6   Settlement. Id. ¶ 9.
 7         The Parties are now before the Court to seek the Court’s final approval of their
 8   Settlement. See generally ECF No. 74.
 9                                     SETTLEMENT TERMS
10         The Parties have submitted a comprehensive settlement agreement with
11   approximately forty pages of substantive terms. ECF No. 66-2 at 2–46 (“Proposed
12   Settlement Agreement”).1
13   I.    Proposed Settlement Class
14         The Proposed Settlement Class is defined to include “all Persons, regardless of
15   specific title, who currently work for, or previously worked for, Soko as a phlebotomist,
16   examiner, and/or PST Specialist who also worked at a LapCorp location pursuant to the
17   Independent Contractor Agreement between Soko and EMSI, and/or the Provider
18   Agreement between EMSI and LapCorp, at any time during the period of May 24, 2013
19   through the date of the Preliminary Approval Order.” Proposed Settlement Agreement
20   ¶ 2.6. According to the Parties’ investigation and available data, this constitutes “one
21   hundred eighteen (118) Class Members.” See id.
22         Three Class Members have excluded themselves from the Settlement, leaving 115
23   Settlement Class Members. Kruckenberg Decl. ¶ 8. None of the remaining 115 Settlement
24   Class Members has objected to the Settlement. See id. ¶ 9.
25   ///
26
27
     1
28    Because both the Proposed Settlement Agreement and Proposed Notice were filed as part of ECF No.
     66-2, the Court identifies the documents using the CM/ECF pagination.

                                                     3
                                                                                   17-CV-1077 JLS (JLB)
 1   II.    Proposed Monetary Relief
 2          The Proposed Settlement Agreement provides for $700,000 in Gross Settlement
 3   Proceeds, Proposed Settlement Agreement ¶ 5.1(a), “used to pay: (1) $175,000 in
 4   attorneys’ fees; (2) $5,000 in litigation expenses; (3) $6,500 in administrative expenses;
 5   (4) $5,000 for the Class Representative Service Award; (5) $10,000 for payment to the
 6   [California Labor and Workforce Development Agency (“LWDA”)] pursuant to [the
 7   Private Attorneys General Act (“PAGA”)]; and (6) the remainder $498,500 used to pay the
 8   Settlement Class Members (“Net Settlement Proceeds”).” Final Approval Mot. at 6.
 9          Each of the 115 Settlement Class Members will receive a portion of the Settlement
10   Fund “based on weeks worked” during the class period. Proposed Settlement Agreement
11   ¶ 5.1(b). Should the Court approve the Proposed Settlement Agreement, each of the 115
12   Settlement Class Members will receive a payout as calculated in the Individual Work
13   Weeks Form with Assumed Payout, attached as Exhibit B to the Decl. of Aaron M. Olsen.
14   See Olsen Approval Decl. Ex. B, ECF No. 74-4. “[I]f a straight average allocation were
15   made, each Settlement Class Member would receive at least $4,334.” Final Approval Mot.
16   at 7 (citing Olsen Approval Decl. ¶ 10).
17          “None of the Settlement Fund will revert to Defendants and, to the extent that any
18   funds remain after the distribution to Settlement Class Members, that amount will be paid
19   in accordance with California Code of Civil Procedure §[ ]384 to the Legal Aid Society of
20   San Diego, a nonprofit organization providing civil legal services to the indigent.” Id.
21   (citing Proposed Settlement Agreement ¶ 5.2; Olsen Approval Decl. ¶ 15).
22   III.   Injunctive Relief
23          Those Class Members who continue to work for Defendants will be reclassified as
24   Internal Revenue Service Form W-2 employees. Proposed Settlement Agreement ¶ 5.1(c).
25   Further, Defendants will not require Class Members to arrive at work ten minutes prior to
26   the billable start time, unless such time is compensated in compliance with applicable laws
27   and regulations. Id.
28   ///

                                                  4
                                                                              17-CV-1077 JLS (JLB)
 1             MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
 2   I.    Class Certification
 3         Before granting final approval of a class action settlement agreement, the Court must
 4   first determine whether the proposed class can be certified. Amchem Prods. v. Windsor,
 5   521 U.S. 591, 620 (1997) (indicating that a district court must apply “undiluted, even
 6   heightened, attention [to class certification] in the settlement context” in order to protect
 7   absentees). In the present case, the Court previously certified the settlement class for
 8   purposes of settlement only. Prelim. Approval Order, ECF No. 73, at 4–10. “No additional
 9   facts have come to light to disturb the logic of that Order.” Final Approval Mot. at 8.
10   Accordingly, the Court reaffirms and incorporates by reference its prior analysis under
11   Rules 23(a) and (b)(3) as set forth in its Preliminary Approval Order. See Prelim. Approval
12   Order at 4–10.
13   II.   Adequacy of Notice
14         The Court must also determine that the Class received adequate notice. Hanlon v.
15   Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir. 1998), overruled on other grounds by Wal-
16   Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). “Adequate notice is critical to court
17   approval of a class settlement under Rule 23(e).” Id.
18         In its Preliminary Approval Order, the Court preliminarily approved the Parties’
19   proposed notice and notice plan. See Prelim. Approval Order at 14–15. As part of her Final
20   Approval Motion, Plaintiff filed the Declaration of Elizabeth Kruckenberg, who is the
21   “Director of Case Management at Phoenix Settlement Administrators (PSA), the Court-
22   appointed Class Action Settlement Administrator.” See generally Kruckenberg Decl; see
23   also id. ¶ 1. In her declaration, Ms. Kruckenberg details the actions taken by PSA to
24   provide notice in accordance with the Notice Plan. See generally id. Having reviewed
25   Ms. Kruckenberg’s declaration, the Court finds that the Settlement Class received adequate
26   notice of the Settlement.
27   ///
28   ///

                                                   5
                                                                                17-CV-1077 JLS (JLB)
 1   III.    Fairness of the Settlement
 2           The Court must next determine whether the proposed settlement is “fair, reasonable,
 3   and adequate” pursuant to Federal Rule of Civil Procedure 23(e)(1)(C). Factors relevant to
 4   this determination include:
 5                 The strength of the plaintiffs’ case; the risk, expense, complexity,
                   and likely duration of further litigation; the risk of maintaining
 6
                   class action status throughout the trial; the amount offered in
 7                 settlement; the extent of discovery completed and the stage of the
                   proceedings; the experience and views of counsel; the presence
 8
                   of a governmental participant; and the reaction of the class
 9                 members to the proposed settlement.
10   Hanlon, 150 F.3d at 1026. This determination is committed to the sound discretion of the
11   trial judge. Id.
12           In its Preliminary Approval Order, the Court addressed each of the Hanlon factors
13   in turn and found that all of the pertinent factors weighed in favor of approving the
14   Settlement. See Prelim. Approval Order at 10–14. Since then, no Class Member has filed
15   an objection, see Kruckenberg Decl. ¶ 9, and only three Class Members have opted out of
16   the Settlement. Id. ¶ 8. Because no pertinent facts have changed, the Court reaffirms and
17   incorporates by reference its analysis of the Rule 23(e) requirements as set forth in its
18   Preliminary Approval Order. See Prelim. Approval Order at 10–14. Accordingly, the
19   Court finds the settlement to be “fair, reasonable, and adequate” pursuant to Federal Rule
20   of Civil Procedure 23(e).
21   IV.     Conclusion
22           Because all of the pertinent factors here weigh in favor of approving the Settlement,
23   the Court GRANTS Plaintiff’s Final Approval Motion.
24          MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD
25           Class Counsel seek one-quarter of the $700,000 Gross Settlement Proceeds, totaling
26   $175,000, as attorneys’ fees; $5,000 as reimbursement for litigation expenses; and $6,500
27   in administrative expenses. Att’y Fee Mot. at 2. In addition, the Proposed Settlement
28   Agreement provides for a $5,000 Class Representative Service Award. Id. Defendants

                                                    6
                                                                                  17-CV-1077 JLS (JLB)
 1   have agreed not to oppose Class Counsel’s application for attorneys’ fees plus documented
 2   litigation costs. Id. at 6. The Court addresses each of Class Counsel’s requests in turn.
 3   I.    Attorneys’ Fees
 4         Federal Rule of Civil Procedure 23(h) permits a court to award reasonable attorneys’
 5   fees “authorized by law or by the parties’ agreement.” The Court has discretion to award
 6   attorneys’ fees based on “the percentage-of-the-fund method or the lodestar/multiplier
 7   approach.” In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1295–96 (9th
 8   Cir. 1994). The Ninth Circuit has routinely applied the percentage-of-the-fund approach,
 9   treating twenty-five percent as the “benchmark.” In re Pac. Enters. Sec. Litig., 47 F.3d
10   373, 378–79 (9th Cir. 1994). Despite this benchmark, district courts have discretion to
11   “[a]djust the benchmark when special circumstances indicate a higher or lower percentage
12   would be appropriate.” Id. at 379.
13         Here, Class Counsel seek up to twenty-five percent of the $700,000 Gross Settlement
14   Proceeds, totaling $175,000. See Att’y Fee Mot. at 2. Nothing in this case requires
15   departure from the standard twenty-five percent award.
16         Class Counsel contend that they have “[a]chieved an [o]utstanding [r]esult” that
17   “provides substantial compensation to Settlement Class Members without the undue
18   burden, delay, and risks of litigation,” id. at 6–7 (emphasis omitted), and that the “Class
19   Members’ lack of objection to the Settlement confirms the adequacy of the settlement
20   amount.” Id. at 13; see also id. at 15. Further, Class Counsel note that they have devoted
21   substantial effort to this case, devoting about 400 hours to securing the Settlement alone.
22   Id. at 13. Class Counsel claim that they are highly skilled and experienced in wage and
23   hour cases such as this and that “[t]heir skill and experience . . . were instrumental to the
24   results achieved for the Settlement Class.” Id. at 14. Further, this litigation was undertaken
25   on a wholly contingent basis, with Class Counsel “knowing that neither class certification
26   nor a successful outcome on the merits was assured.” Id. Finally, the $175,000 requested
27   is less than Class Counsel’s calculated lodestar of $189,745. Id. at 16–18.
28   ///

                                                   7
                                                                                 17-CV-1077 JLS (JLB)
 1           The Court agrees with Class Counsel that the fee request in the amount of $175,000
 2   is reasonable, particularly in light of the favorable results achieved by Class Counsel, the
 3   risk Class Counsel assumed by taking this case on contingency, and the award being in line
 4   with the lodestar calculation. Accordingly, the Court finds that an award of twenty-five
 5   percent of the Gross Settlement Proceeds is reasonable under the circumstances of this
 6   case.
 7   II.     Costs
 8           Class Counsel also seeks reimbursement for $5,000 in litigation expenses. See Att’y
 9   Fee Mot. at 18–19. California’s Labor Code provides for an award of such costs. See, e.g.,
10   Cal. Labor Code §§ 218.5, 226(h), 1194(a), 2699(g).
11           “To date, Class Counsel [has] incurred in excess of $5,000 in total out-of-pocket
12   costs and expenses in prosecuting this litigation on behalf of the Settlement Class on a
13   contingent basis.” Att’y Fee Mot. at 18; see also Decl. of Aaron M. Olsen in Support of
14   Att’y Fee Mot. (“Olsen Fee Decl.,” ECF No. 75-2) ¶¶ 48–50. The fees, totaling $5,553.87,
15   were incurred for courier charges, filings fees, postage, printing, meals, mediation services,
16   and research and investigation services. Olsen Fee Decl. ¶ 48. Class Counsel “has not
17   sought reimbursement of certain ‘soft’ costs such as internal phone charges, or similar
18   expenses.” Id. No objections to these costs have been made. Accordingly, the Court finds
19   that Class Counsel’s litigation expenses are typical and reasonable and approves the
20   requested reimbursement in the amount of $5,000.
21   III.    Incentive Awards
22           Finally, Class Counsel seek a Representative Service Award for Plaintiff in the
23   amount of $5,000.       Att’y Fee Mot. 19–21.       Incentive awards are “fairly typical”
24   discretionary awards “intended to compensate class representatives for work done on
25   behalf of the class, to make up for financial or reputational risk undertaken in bringing the
26   action, and, sometimes, to recognize their willingness to act as a private attorney general.”
27   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009) (citations omitted).
28   In deciding whether to give an incentive award, the Court may consider:

                                                   8
                                                                                 17-CV-1077 JLS (JLB)
 1                1) the risk to the class representative in commencing suit, both
                  financial and otherwise; 2) the notoriety and personal difficulties
 2
                  encountered by the class representative; 3) the amount of time
 3                and effort spent by the class representative; 4) the duration of the
                  litigation; and 5) the personal benefit (or lack thereof) enjoyed
 4
                  by the class representative as a result of the litigation.
 5
 6   Van Vranken v. Atl. Richfield Co., 901 F. Supp. 294, 299 (N.D. Cal. 1995) (citations
 7   omitted).
 8         “Here, Plaintiff assumed the risk of serving as the Class Representative knowing the
 9   ‘decision could damage’ her ‘prospects with future employment.’” Att’y Fee Mot. at 20
10   (quoting Decl. of Maria T. Gonzalez (“Gonzalez Decl.,” ECF No. 75-6) ¶ 4). She “also
11   spent substantial time and effort in assisting with the litigation and fulfilling her duties as
12   a Class Representative.” Id. (citing Gonzalez Decl. ¶¶ 5–6). Further, the requested $5,000
13   award is “in-line with those typically awarded and presumptively reasonable.” Id. at
14   19–20 (citing In re Toys R Us–Del., Inc. Fair & Accurate Credit Transactions Act Litig.,
15   295 F.R.D. 438, 470 (C.D. Cal. 2014); Koz v. Kellogg Co., No. 09-CV-1786-IEG (WMc),
16   2010 U.S. Dist. LEXIS 116924, *7–8 (S.D. Cal. Oct. 14, 2010); Aguayo v. Oldenkamp
17   Trucking, No. CIV F-04-6279 AWI LJO, 2006 WL 3020943, *2 (E.D. Cal. Oct. 17, 2006)).
18   Having considered the relevant factors, the Court finds the Representative Service Award
19   of $5,000 to be reasonable.
20   IV.   Conclusion
21         For the foregoing reasons, the Court GRANTS Plaintiff’s Attorney Fee Motion.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    9
                                                                                  17-CV-1077 JLS (JLB)
 1                                     CONCLUSION
 2         For the reasons stated above, the Court GRANTS Plaintiff’s Motions for Final
 3   Approval of Class Action Settlement (ECF No. 74) and for Attorneys’ Fees, Costs, and
 4   Incentive Award (ECF No. 75).
 5         IT IS SO ORDERED.
 6
 7   Dated: August 27, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              10
                                                                         17-CV-1077 JLS (JLB)
